FILED
                            NOT FOR PUBLICATION
                                                                               APR 22 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MALCOLM ALARMO ADDY, AKA                         Nos. 18-70018
Malcolm Alarmo King,                                  19-70880

              Petitioner,                        Agency No. A092-578-405

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted April 15, 2021**
                             San Francisco, California

Before: W. FLETCHER, RAWLINSON, and BADE, Circuit Judges.

      Petitioner Malcolm Alarmo Addy is a native and citizen of Liberia. He

petitions for review of two decisions from the Board of Immigration Appeals

(BIA) denying motions to reopen his immigration proceedings. We have

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252(a)(1). Reviewing for an abuse of discretion, we

dismiss the petition for review in No. 18-70018 and deny the petition for review in

No. 19-70880. See Aguilar Fermin v. Barr, 958 F.3d 887, 892 (9th Cir. 2020)

(applying an abuse of discretion standard of review).

      1. We dismiss Petitioner’s petition for review of the BIA decision dated

December 22, 2017, denying Petitioner’s motion requesting the BIA to sua sponte

reopen his immigration proceedings for adjustment of status. Petitioner does not

assert that the BIA’s denial was premised on “legal or constitutional error.”

Bonilla v. Lynch, 840 F.3d 575, 586-88 (9th Cir. 2016), as amended (recognizing

that while the BIA’s sua sponte authority is generally not subject to judicial review,

we have “jurisdiction to review [BIA] decisions denying sua sponte reopening for

the limited purpose of reviewing the reasoning behind the decisions for legal or

constitutional error.”) (italics omitted). Rather, he bases his challenge on the

BIA’s “departure from settled practice.” Lona v. Barr, 958 F.3d 1225, 1236-37

(9th Cir. 2020) (rejecting departure from a “settled course” as a basis for

jurisdiction over the BIA’s denial of sua sponte relief).

      2. The immigration court was not deprived of jurisdiction over Petitioner’s

immigration proceedings in No. 19-70880 due to his Notice to Appear lacking the

date and time of appearance. See Aguilar Fermin, 958 F.3d at 895 (holding that


                                           2
“the lack of time, date, and place” in a notice to appear “did not deprive the

immigration court of jurisdiction” when that information was subsequently

provided and permitted an appearance).

      3. The BIA did not abuse its discretion when denying Petitioner’s motion to

reopen based on changed country conditions. See Rodriguez v. Garland, 990 F.3d

1205, 1209 (9th Cir. 2021) (explaining that to support “a motion to reopen based

on changed country conditions,” a petitioner “must produce [material] evidence

that country conditions have changed,” which was not “available previously,” and

“would establish prima facie eligibility for the relief sought”) (citations,

alterations, and internal quotation marks omitted). The BIA reasonably concluded

that country conditions in Liberia with respect to the treatment of people in the

LGBTQ community and in the Americo-Liberian community generally, or as

related to his family, have not materially changed. See id. at 1208 (explaining that

“to reopen proceedings based on changed country conditions, Petitioner must carry

a heavy burden to demonstrate qualitatively different evidence that addresses two

points in time: the time of the petitioner’s previous hearing, and the time of the

motion to reopen”) (alterations and internal quotation marks omitted).

      Recent country reports belie Petitioner’s claim that he fears harm as a

member of the media. These reports indicate that the media is active and “able to


                                           3
express a wide variety of views,” and that any harassment directed against media

was based on political opinion, with no indication of harassment for advocating

against drug abuse, which Petitioner describes as his focus. The BIA therefore did

not abuse its discretion in denying Petitioner’s motion, because country conditions

in Liberia were not qualitatively different between 2011 and 2019. See id. at 1209-

11; see also Najmabadi v. Holder, 597 F.3d 983, 989 (9th Cir. 2010) (denying

petition because current country conditions were not “qualitatively different” from

the time of Petitioner’s asylum hearing).

      PETITION FOR REVIEW IN NO. 18-70018 DISMISSED AND

PETITION FOR REVIEW IN NO. 19-70880 DENIED.




                                            4